Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,035,320 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 12, 16-21, 25-28, 35-37, 40, 42, 44 and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters et al (US Publication No. 2007/0085702) hereinafter referred to as Walter in view of Ahmed (US Patent No. 7,948,189) and further in view of Lipton (US Publication 2007/0285510).
With respect to claim 12, Walter teaches a lighting system comprising:
a plurality of illuminators (Figure 1, elements 112 and Figure 2, element 112), each configured to: communicate with each other and one or more other devices via an illuminations control network (Figure 1, element 102 and paragraph [0073]);
receive sensor data from one or more sensors coupled to the plurality of illuminators (paragraph [0073] and Figure 3B, element 312, wherein status data is collected from the sensing subsystem 312, paragraph [0068]. In addition Figure 2 clearly illustrates that sensing unit present in element 112 is present on each illuminator); and adjust a light output of one or more LEDs in an LED light source based on commands received via the illuminations control network (paragraphs [0047] and [0156], wherein light output can be adjusted based on the commands communicated via network 102 and wherein illuminators can be of LED type); and a gateway (Figure 1, element 106) configured to: receive data from one or more of the plurality of illuminators via the illuminations control network, wherein the data includes the sensor data (paragraph [0123], wherein status, event and alarm packages/information correspond to condition sensing, i.e. sensor data); and provide at least a portion of the data to a network device outside of the illuminations paragraphs [0073] and [0139], wherein operator 108 is part of additional network).
	Walter however does not teach analyzing a sensor data from the plurality of different sensors to detect occupancy of a space and providing an indication of detected occupancy for the space and wherein sensor data is associated with detecting occupancy of a space. 
	On the other hand, Ahmed teaches analyzing a sensor data from the plurality of different sensors to detect occupancy of a space and providing an indication of detected occupancy for the space and wherein sensor data is associated with detecting occupancy of a space (Figure 1 wherein numeral 30 denotes illuminator/light fixture and numeral 12 denotes plurality of sensors which create a network and which collect occupancy information about the space they reside in (see 1:50-67 and 3:34-62)). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to use sensor data comprising an indicator of occupancy as taught by Ahmed, in Walter’s lighting system in order to allow adjusting lights based on the occupancy status. This in turn would allow to conserve energy when a room would be vacant. 
	Walter and Ahmed also do not explicitly recite that a gateway is also coupled to a heating, ventilation and air conditioning (HVAC) system and that the state of occupancy is provided to HVAC via an additional network. 
	On the other hand, Lipton teaches an intelligent imagery-based monitoring system wherein system management is also coupled to a heating, ventilation and air 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Walter’s illumination system to include control of HVAC in addition to illuminators, as taught by Lipton, in order to improve functionality of the system and ultimately preserve energy. 
	With respect to claim 16, Walter further teaches a lighting system wherein the data from the one or more of the plurality of illuminators includes operational information about the one or more of the plurality of illuminators (paragraphs [0072] and [0073]). 
	With respect to claim 17, Walter further teaches a lighting system wherein the gateway is further configured to: receive one or more commands from the network device (Figure 1, element 104), the one or more commands including instructions for adjusting the light output of the one or more LEDs in the LED light source of at least one of the plurality of illuminators; and provide the one or more commands to the at least one of the plurality of illuminators (Figure 1, element 102 and paragraph [0047], wherein turning lights off and on corresponds to adjusting light output).
	With respect to claim 18, Walter also teaches a lighting system wherein providing the one or more commands to the at least one of the plurality of illuminators comprises indirectly providing the one or more commands to the at least one of the plurality of illuminators via at least another one of the plurality of illuminators (paragraph [0047] and Figure 1, elements 112, wherein in order to communicate command to the entire group of illuminators in network 102a or 102b, at least some commands would need to be send via other nodes because master control 114 is not directly connected to all the nodes).
With respect to claim 19, Walter further teaches a lighting system wherein the additional network is the Internet (paragraph [0045]). 
With respect to claim 20, Walter further teaches a lighting system wherein the additional network is a building management system network (paragraph [0043], wherein the lighting can be present in a building and light system manager 108 corresponds to a building management system since it uses the information obtained from luminaires and acts in response to it).
With respect to claim 21, Walter teaches a lighting system comprising: a plurality of illuminators (Figure 1, elements 112 and Figure 2, element 112), each configured to: communicate with each other and one or more other devices via an illuminations control network (Figure 1, element 102 and paragraph [0073]); receive sensor data from one or more sensors coupled to the plurality of  illuminators (paragraph [0073] and Figure 3B, element 312, wherein status data is collected from the sensing subsystem 312, paragraph [0068]. In addition Figure 2 clearly illustrates that sensing unit present in element 112 is present on each illuminator); and adjust a light output of one or more LEDs in an LED light source based on commands received via the illuminations control network (paragraphs [0047] and [0156], wherein light output can be adjusted based on the commands communicated via network 102 and wherein illuminators can be of LED type); and a gateway (Figure 1, element 106) configured to: receive data from one or more of the paragraph [0123], wherein status, event and alarm packages/information correspond to condition sensing, i.e. sensor data); and provide a command to a network device via a building management system network outside the illuminations control network based at least in part on the data from the one or more of the plurality of illuminators (paragraphs [0029], wherein network connecting owner operator management 108 and network operation center are outside system networks and paragraphs [0068] – [0070] and [0121], wherein sensor data can be forwarded to network manager 106 and operator 108 and paragraph [0046], wherein operator can send commands to the illuminators and adjust light output) .
Walter however does not teach analyzing a sensor data from the plurality of different sensors to detect occupancy of a space and providing an indication of detected occupancy for the space and wherein sensor data is associated with detecting occupancy of a space. 
	On the other hand, Ahmed teaches analyzing a sensor data from the plurality of different sensors to detect occupancy of a space and providing an indication of detected occupancy for the space and wherein sensor data is associated with detecting occupancy of a space (Figure 1 wherein numeral 30 denotes illuminator/light fixture and numeral 12 denotes plurality of sensors which create a network and which collect occupancy information about the space they reside in (see 1:50-67 and 3:34-62)). 

	Walter and Ahmed also do not explicitly recite that a gateway is also coupled to a building management. 
	On the other hand, Lipton teaches an intelligent imagery-based monitoring system coupled to the building management system (paragraphs [0032] and [0060]).   
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Walter’s illumination system to include communication with building management, as taught by Lipton, in order to improve functionality of the system and ultimately preserve energy. 
With respect to claim 25, Walter also teaches the lighting system wherein the data from the one or more of the plurality of illuminators includes operational information about the one or more of the plurality of illuminators (paragraphs [0072] and [0073]).
With respect to claim 26, Walter further teaches the lighting system wherein the gateway is further configured to: receive one or more commands from the network device (Figure 1, element 104), the one or more commands including instructions for adjusting the light output of the one or more LEDs in the LED light source of at least one of the plurality of illuminators; and provide the one or more commands to the at least one of the plurality of illuminators (Figure 1, element 102 and paragraph [0047], wherein turning lights off and on corresponds to adjusting light output).
With respect to claim 27, Walter further teaches the lighting system wherein providing the one or more commands to the at least one of the plurality of illuminators comprises indirectly providing the one or more commands to the at least one of the plurality of illuminators via at least another one of the plurality of illuminators (paragraph [0047] and Figure 1, elements 112, wherein in order to communicate command to the entire group of illuminators in network 102a or 102b, at least some commands would need to be send via other nodes because master control 114 is not directly connected to all the nodes).
With respect to claim 28, Walter also teaches the lighting system wherein the gateway is further configured to provide at least a portion of the data from the one or more of the plurality of illuminators to the network device via the building management system network (paragraph [0043], wherein the lighting can be present in a building and light system manager 108 corresponds to a building management system since it uses the information obtained from luminaires and acts in response to it). 
With respect to claim 35, Walters also teaches the lighting system of claim 12 wherein adjusting the light output of the one or more LEDs in the LED light source comprises adjusting at least one of a brightness, a color, or a power consumption of the one or more LEDs (Figure 1, element 102 and paragraph [0047], wherein turning lights off and on corresponds to adjusting light output).
With respect to claim 36, Ahmed teaches further the lighting system of claim 12 wherein the one or more sensors comprise at least one of a sound sensor, a motion ( 7:54-61).
With respect to claim 37, Walters further teaches the lighting system wherein each of the plurality of illuminators is an LED illuminator (paragraph [0156]). 
With respect to claims 40 and 42, Walters and Ahmed teach all the limitations disclosed in claims 12 and 21 respectively, however they do not specifically recite that the plurality of different sensors comprises a video image sensor. 
On the other hand, Lipton teaches remote input device which utilizes sensors such as a video image sensor to assess location of a user (paragraphs [0039] and [0060]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize video image sensor taught by Lipton in Walter’s illumination network to accurately  evaluate occupancy state in a specified space in order to make most accurate and proper adjustments to the light output. 
With respect to claim 44, Lipton further teaches the lighting system wherein the gateway is further coupled to a security control system; and the gateway is further configured to provide at least the indication of detected occupancy for the space to the security control system via an additional network (paragraphs [0032] and [0071]). 
With respect to claim 45, Lipton teaches the lighting system further coupled to a building management system; and the gateway being further configured to provide at least the indication of detected occupancy for the space to the building management system via the building management system network (paragraphs [0032], [0060] and [0085]). 

Claims 41 and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Walters et al (US Publication No. 2007/0085702) hereinafter referred to as Walters in view of Ahmed (US Patent No. 7,948,189) and Lipton (US Publication 2007/0285510) and further in view of Corson et al (US Patent No. 8427426), hereinafter referred to as Corson.
With respect to claims 41 and 43, Walters and Ahmed teach all the limitations disclosed in claims 12 and 21 respectively, however they do not specifically recite that the plurality of different sensors comprises a sound sensor or an infrared sensor. 
On the other hand, Corson teaches remote input device which utilizes sensors such as a sound sensor to assess location of a user (25:49-60).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize sound sensor taught by Corson in Walter’s illumination network to accurately  evaluate occupancy state in a specified space in order to make most accurate and proper adjustments to the light output. 


Response to Arguments
The Applicant’s amendments of independent claims 12 and 21 and addition of new dependent claims 44-45 as well as corresponding remarks have been considered 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:

                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.


/ANGELA M LIE/
Primary Examiner, Art Unit 3992

Conferees: 
/SAMUEL G RIMELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/            Supervisory Patent Examiner, Art Unit 3992